                                     Case 2:19-cv-07925-AB-AGR Document 1 Filed 09/12/19 Page 1 of 8 Page ID #:1



                                     1    Gregory J. Newman (SBN CA 169057)
                                          gnewman@selmanlaw.com
                                     2    Hee Sung Yoon (SBN CA 251612)
                                          hyoon@selmanlaw.com
                                     3    SELMAN BREITMAN LLP
                                          11766 Wilshire Blvd., Sixth Floor
                                     4    Los Angeles, CA 90025-6546
                                          Telephone: 310.445.0800
                                     5    Facsimile: 310.473.2525
                                     6    Attorneys for Plaintiff BERKLEY
                                          NATIONAL INSURANCE COMPANY
                                     7
                                     8
                                                                UNITED STATES DISTRICT COURT
                                     9
                                                              CENTRAL DISTRICT OF CALIFORNIA
                                     10
                                     11   BERKLEY NATIONAL INSURANCE                    Case No.
    LLP




                                          COMPANY, an Iowa corporation,
                                     12                                                 COMPLAINT FOR
Selman Breitman




                                                       Plaintiff,                       DECLARATORY RELIEF
                  ATTORNEYS AT LAW




                                     13
                                                v.
                                     14
                                          ROB DOG MOTORS, INC. DBA AUTO
                                     15   PARK SALES AND SERVICE, a
                                          California corporation,
                                     16
                                                       Defendant.
                                     17
                                     18
                                     19         Plaintiff BERKLEY NATIONAL INSURANCE COMPANY (“Berkley”)
                                     20   pleads the following allegations:
                                     21                                       THE PARTIES
                                     22         1.     Berkley is and at all relevant times was, a corporation organized under
                                     23   the laws of the state of Iowa, with its principal place of business in Connecticut.
                                     24   Berkley is and at all relevant times, was authorized to do business as an insurance
                                     25   company in the State of California.
                                     26         2.     Berkley is informed and believes and based thereon alleges that ROB
                                     27   DOG MOTORS, INC., dba AUTO PARK SALES AND SERVICE ("Rob Dog") is
                                     28   a corporation organized under the laws of California, with its principal place of
                                                                                   1
                                                                                                                  COMPLAINT
830226.1 1892.45485
                                     Case 2:19-cv-07925-AB-AGR Document 1 Filed 09/12/19 Page 2 of 8 Page ID #:2



                                     1    business in California. Berkley is informed and believes and based thereon alleges
                                     2    that Rob Dog operates a used car dealership in San Luis Obispo, California.
                                     3          3.     The true names and capacities, whether individual, corporate, associate,
                                     4    or otherwise, of Defendants named herein as DOES 1-10, inclusive, are unknown to
                                     5    Berkley, which therefore brings suit against said Defendants by such fictitious
                                     6    names. Berkley will seek leave to amend this Complaint to show their true names
                                     7    and capacities when the same have been ascertained. Berkley is informed and
                                     8    believes that each of the Defendants named as DOES 1-10, inclusive, is liable to
                                     9    Berkley or has an interest in this litigation for the matters alleged below.
                                     10                              JURISDICTION AND VENUE
                                     11         4.     The Court has original jurisdiction under 28 U.S.C. § 1332(a) since
    LLP




                                     12   complete diversity exists between the Plaintiff and Defendants as alleged above, and
Selman Breitman
                  ATTORNEYS AT LAW




                                     13   the claims are in excess of $75,000. In this regard, Rob Dog made a demand to
                                     14   Berkley for $250,000 for the damages it purportedly suffered based upon Berkley’s
                                     15   alleged breach of the insurance policy and bad faith conduct. Berkley is seeking a
                                     16   declaration that it did not breach any terms of the insurance policy nor breach the
                                     17   implied covenant of good faith and fair dealing.
                                     18         5.      Venue lies with this Court under 28 U.S.C. § 1391 since one or more
                                     19   defendant resides in this judicial district, a substantial part of the events which are
                                     20   the subject of this complaint took place in this judicial district and the Underlying
                                     21   Lawsuit is pending in this judicial district.
                                     22                               GENERAL ALLEGATIONS
                                     23                                    The Insurance Policy
                                     24         6.     Berkley issued to Auto Park Sales and Service insurance policy number
                                     25   QPK 4AA0008712-10, effective January 1, 2018 to January 1, 2019 (the “Policy”).
                                     26   The Policy is a package policy with several first party and third party coverages.
                                     27   The third party liability coverages of the Policy included a Commercial Automobile
                                     28   Coverage Part, Commercial General Liability Coverage Part, Garagekeepers
                                     29                                     2
                                                                                                                         COMPLAINT
830226.1 1892.45485
                                     Case 2:19-cv-07925-AB-AGR Document 1 Filed 09/12/19 Page 3 of 8 Page ID #:3



                                     1    Coverage Part and Acts, Error and Omissions Coverage Part. A true and correct
                                     2    copy of the Policy is attached hereto as Exhibit A, with confidential premium and
                                     3    financial information redacted.
                                     4                                   The Underlying Action
                                     5          7.     On March 1, 2019, Timothy Souchek and Matthew Souchek
                                     6    (collectively “Claimants”) filed a complaint against Rob Dog entitled Timothy
                                     7    Souchek, et al. v. Rob Dog Motors, Inc. dba Auto Park Sales and Service, Superior
                                     8    Court of California, County of San Luis Obispo, Case No. 19CV-0112 (the
                                     9    “Underlying Action”). A true and correct copy of the complaint in the Underlying
                                     10   Action is attached hereto as Exhibit B. The Underlying Action alleged two causes of
                                     11   action, for breach of implied warranty of merchantability and breach of express
    LLP




                                     12   warranty.
Selman Breitman
                  ATTORNEYS AT LAW




                                     13         8.     The complaint in the Underlying Action alleged that on March 4, 2018,
                                     14   Claimants purchased a used 2007 Dodge pickup truck (the “Vehicle”) from Rob
                                     15   Dog for $26,320.88. Claimants received written and implied warranties from Rob
                                     16   Dog, including that the Vehicle would be free from all defects in material and
                                     17   workmanship and that Rob Dog would perform all repairs, alignments, adjustments
                                     18   or replacements of any parts necessary to ensure the Vehicle was free from all
                                     19   defects.
                                     20         9.     The complaint in the Underlying Action alleged that Claimants took the
                                     21   Vehicle to Rob Dog at least eight times to repair nonconformities. Rob Dog advised
                                     22   Claimants that it would repair and did repair the Vehicle, but it never actually
                                     23   repaired the Vehicle so that it was free from all defects.
                                     24         10.    Under the first cause of action for implied warranty of merchantability,
                                     25   the complaint in the Underlying Action alleged that the Vehicle would be
                                     26   merchantable, but it was not. Claimants demanded Rob Dog take back the Vehicle
                                     27   and refund all sums paid, pay the difference in the value of the Vehicle as sold and
                                     28   the value as if it was in the condition warranted, and pay damages under
                                     29                                        3
                                                                                                                   COMPLAINT
830226.1 1892.45485
                                     Case 2:19-cv-07925-AB-AGR Document 1 Filed 09/12/19 Page 4 of 8 Page ID #:4



                                     1    Commercial Code § 2711, 2714 and 2715.
                                     2          11.    Under the second cause of action for breach of express warranty, the
                                     3    complaint in the Underlying Action alleged that the defects and nonconformities in
                                     4    the Vehicle were covered by the warranty and Rob Dog failed to service or repair
                                     5    the same, which breached the express warranty.
                                     6          12.    Rob Dog tendered its defense of the Underlying Action to Berkley.
                                     7    On March 22, 2019, Berkley denied any duty to defend or indemnify Rob Dog from
                                     8    the allegations asserted in the complaint in the Underlying Action.
                                     9          13.    On May 21, 2019, Claimants filed a first amended complaint (“FAC”)
                                     10   in the Underlying Action, which added a third cause of action for negligent repair.
                                     11   The FAC alleged the same facts as the original complaint, but added a new cause of
    LLP




                                     12   action, which alleged that Claimants delivered the Vehicle to Rob Dog for repair on
Selman Breitman
                  ATTORNEYS AT LAW




                                     13   numerous occasions, but Rob Dog failed to use ordinary care in the storage,
                                     14   diagnosis and repair of the Vehicle.
                                     15         14.    On May 21, 2019, Rob Dog tendered the defense of the FAC to
                                     16   Berkley.
                                     17         15.    On June 3, 2019, Berkley sent a letter to Rob Dog stating that it will
                                     18   provide a defense to the FAC in the Underlying Action subject to a reservation for
                                     19   rights under the Garagekeepers Coverage Part of the Policy, based upon new
                                     20   allegations in the FAC that indicated that the Vehicle was damaged while it was
                                     21   being stored. The letter stated that, pursuant to its right to appoint counsel, Berkley
                                     22   retained Kevin Gramling, Esq. of the law firm Klinedinst, P.C. to defend Rob Dog.
                                     23         16.     Berkley is informed and believes and based thereon alleges that even
                                     24   though Berkley agreed – and had the exclusive right - to defend Rob Dog in the
                                     25   Underlying Action, Rob Dog would not allow counsel retained by Berkley to
                                     26   control the defense of Rob Dog. Rather, Rob Dog, through its personal counsel,
                                     27   negotiated and entered into a settlement with Claimants, without Berkley’s consent,
                                     28   whereby Rob Dog agreed to rescind the purchase of the Vehicle, reimburse
                                     29                                     4
                                                                                                                     COMPLAINT
830226.1 1892.45485
                                     Case 2:19-cv-07925-AB-AGR Document 1 Filed 09/12/19 Page 5 of 8 Page ID #:5



                                     1    Claimants their down payment and all payments made toward the Vehicle, pay off
                                     2    the outstanding loan balance and pay an additional $10,000 for Claimants’
                                     3    attorneys’ fees and other purported losses. The settlement agreement was signed by
                                     4    Rob Dog on July 31, 2019, and by Claimants on August 1, 2019.
                                     5           17.    On August 9, 2019, Rob Dog, through its insurance coverage counsel,
                                     6    sent Berkley a letter asserting that Berkley had an obligation to defend the original
                                     7    complaint, and therefore breached its duty to defend and the implied covenant of
                                     8    good faith and fair dealing. The letter demanded that Berkley pay $250,000 for all
                                     9    defense costs incurred by Rob Dog, the settlement entered into by Rob Dog in the
                                     10   Underlying Action, fees to recover insurance benefits and other alleged damages.
                                     11                                 FIRST CAUSE OF ACTION
    LLP




                                     12                             (Declaratory Relief – Duty to Defend)
Selman Breitman
                  ATTORNEYS AT LAW




                                     13          18.    Berkley hereby incorporates by reference Paragraphs 1-17 as though
                                     14   fully set forth herein.
                                     15          19.    An actual, present and justiciable controversy has arisen and now exists
                                     16   between Berkley and Defendants concerning the rights, duties and obligations owed
                                     17   under the Policy with respect to the Underlying Action.
                                     18          20.    Berkley contends that the original complaint did not allege facts
                                     19   sufficient to trigger Berkley’s duty to defend and therefore Berkley never breached
                                     20   its duty to defend. Berkley is informed and believes and based thereon alleges that
                                     21   Rob Dog disagrees with Berkley contentions and believes the allegations asserted in
                                     22   the original complaint in the Underlying Action triggered Berkley’s duty to defend.
                                     23          21.    Berkley further contends that it had the right to retain counsel of its
                                     24   own choosing to defend Rob Dog against the FAC, under the terms of the Policy.
                                     25   Berkley complied with its duty to defend when it retained the Klinedinst firm to
                                     26   defend Rob Dog from the FAC in the Underlying Action. Berkley contends that Rob
                                     27   Dog breached the Policy terms, including violating the cooperation clause of the
                                     28   Policy, by not allowing counsel retained by Berkley to control the defense of Rob
                                     29                                           5
                                                                                                                    COMPLAINT
830226.1 1892.45485
                                     Case 2:19-cv-07925-AB-AGR Document 1 Filed 09/12/19 Page 6 of 8 Page ID #:6



                                     1    Dog. Berkley is informed and believes and based thereon alleges that Rob Dog
                                     2    disagrees with Berkley’s contention.
                                     3           22.    Berkley contends that declaratory relief is both necessary and proper at
                                     4    this time and the court can adjudicate the parties' rights and obligations under the
                                     5    Policy.
                                     6                              SECOND CAUSE OF ACTION
                                     7                          (Declaratory Relief – Duty to Indemnify)
                                     8           23.    Berkley hereby incorporates by reference Paragraphs 1-22 as though
                                     9    fully set forth herein.
                                     10          24.    An actual, present and justiciable controversy has arisen and now exists
                                     11   between Berkley and Defendants concerning the rights, duties and obligations owed
    LLP




                                     12   under the Policy with respect to the Underlying Action.
Selman Breitman
                  ATTORNEYS AT LAW




                                     13          25.    Berkley contends that it has no obligation to indemnify Rob Dog for
                                     14   the settlement since Rob Dog assumed liability and entered into the settlement
                                     15   agreement, without Berkley’s consent, while Berkley was defending Rob Dog in the
                                     16   Underlying Action, in violation of the no-voluntary payment provision contained in
                                     17   the Policy.
                                     18          26.    Berkley also contends that none of the costs that comprise the
                                     19   settlement amount are covered “damages” under the Policy, including: the cost to
                                     20   rescind the purchase of the Vehicle; the reimbursement of all payments made by
                                     21   Claimants towards the Vehicle; the costs to pay off of the loan balance; and
                                     22   Claimants’ attorney’s fees and other purported losses.
                                     23          27.    Berkley further contends that the payment of Claimants’ attorneys’ fees
                                     24   is not covered under the Policy since the Supplementary Payment provision of each
                                     25   of the coverage parts of the Policy specifically excludes coverage for any award of
                                     26   attorneys’ fees and costs against Rob Dog.
                                     27          28.    Berkley is informed and believes, and on that basis alleges, that
                                     28   Defendants dispute Berkley’s contentions and incorrectly believe that Berkley has a
                                     29                                           6
                                                                                                                    COMPLAINT
830226.1 1892.45485
                                     Case 2:19-cv-07925-AB-AGR Document 1 Filed 09/12/19 Page 7 of 8 Page ID #:7



                                     1    duty to indemnify Rob Dog for the settlement in the Underlying Action.
                                     2           29.    Berkley contends that declaratory relief is both necessary and proper at
                                     3    this time and the court can adjudicate the parties' rights and obligations under the
                                     4    applicable Policy.
                                     5                               THIRD CAUSE OF ACTION
                                     6                  (Declaratory Relief – Breach of the Implied Covenant)
                                     7           30.    Berkley hereby incorporates by reference Paragraphs 1-29 as though
                                     8    fully set forth herein.
                                     9           31.    An actual, present and justiciable controversy has arisen and now exists
                                     10   between Berkley and Defendants concerning the rights, duties and obligations owed
                                     11   under the Policy with respect to the Underlying Action.
    LLP




                                     12          32.    Berkley contends that it did not breach the terms of the Policy and
Selman Breitman
                  ATTORNEYS AT LAW




                                     13   therefore cannot be liable for breach of the implied covenant of good faith and fair
                                     14   dealing.
                                     15          33.    Berkley also contends that even if Berkley had an obligation to defend
                                     16   Rob Dog from the allegations in the original complaint, there was a genuine dispute
                                     17   regarding the same, such that Berkley is not liable for breach of the implied
                                     18   covenant of good faith and fair dealing.
                                     19          34.    Berkley further contends that at all times, it acted reasonably and is not
                                     20   liable for breach of the implied covenant of good faith and fair dealing.
                                     21          35.    Berkley is informed and believes, and on that basis alleges that Rob
                                     22   Dog disputes Berkley’s contentions and believes that Berkley is liable for breach of
                                     23   the implied covenant of good faith and fair dealing.
                                     24          36.    Berkley contends that declaratory relief is both necessary and proper at
                                     25   this time and the court can adjudicate the parties' rights and obligations under the
                                     26   Policy.
                                     27
                                     28
                                     29                                              7
                                                                                                                      COMPLAINT
830226.1 1892.45485
                                     Case 2:19-cv-07925-AB-AGR Document 1 Filed 09/12/19 Page 8 of 8 Page ID #:8



                                     1                                  PRAYER FOR RELIEF
                                     2          WHEREFORE Berkley prays for judgment as follows:
                                     3          1.     For a declaration that Berkley had no duty to defend Rob Dog from the
                                     4    allegations asserted in the original complaint in the Underlying Action.
                                     5          2.     For a declaration that Berkley had no obligation to indemnify Rob Dog
                                     6    for the settlement reached in the Underlying Action.
                                     7          3.     For a declaration that Berkley is not liable for breach of the implied
                                     8    covenant of good faith and fair dealing with Rob Dog in connection with the
                                     9    Underlying Action.
                                     10         4.     For costs of suit.
                                     11         5.     For such other and further relief as the Court may deem just and proper.
    LLP




                                     12
Selman Breitman




                                          DATED: September 12, 2019         SELMAN BREITMAN LLP
                  ATTORNEYS AT LAW




                                     13
                                     14
                                                                            By:   /s/ Gregory J. Newman
                                     15                                             GREGORY J. NEWMAN
                                                                                    HEE SUNG YOON
                                     16                                             Attorneys for Plaintiff BERKLEY
                                                                                    NATIONAL INSURANCE COMPANY
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                     29                                             8
                                                                                                                     COMPLAINT
830226.1 1892.45485
